 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   PARK ASSIST, LLC,                               Case No.: 3:18-cv-02068-BEN-MDD
12                                      Plaintiff,
                                                     ORDER DENYING MOTION FOR
13   V.                                              RULE 11 SANCTIONS
                                                     [Doc. 42]
14   SAN DIEGO COUNTY REGIONAL
     AIRPORT AUTHORITY;
15
     ACE PARKING MANAGEMENT, INC.,
16                                   Defendants.
17
18         Pending before the Court is Defendant Ace Parking Management, Inc. 's motion for
19   Rule 11 sanctions against Plaintiff Park Assist, LLC. For the following reasons, the motion
20   is DENIED.
21                                     I.      BACKGROUND
22         This is a patent infringement action. Plaintiff Park Assist develops and sells a
23   camera-based parking guidance system for which it was issued Patent No. 9,594,956 ("the
24   '956 Patent") on March 17, 2017. Park Assist alleges that Defendants San Diego County
25   Regional Airport Authority and Ace Parking Management, Inc. have infringed and
26   continue to infringe Park Assist's '956 Patent by operating a competitor's parking guidance
27   system at the Terminal 2 Parking Plaza.
28

                                                                            3: l 8-cv-02068-BEN-MDD
 1          The '956 Patent is entitled "Method and System for Managing a Parking Lot Based
 2   on Intelligent Imaging." It has two claims: independent claim 1 and dependent claim 2.
 3   Independent claim 1 requires a method of managing a plurality of parking spaces. Claim
 4   2 depends from claim 1 and narrows it by requiring the use of a self-modifying
 5   classification algorithm for assigning parking space statuses.
 6          Park Assist filed its action on September 5, 2018 and filed an Amended Complaint
 7   on October 26, 2018. On November 11, 2018, Defendants filed motions to dismiss the
 8   Amended Complaint, which the Court later denied. Prior to any formal discovery or claims
 9   construction, Ace Parking filed the instant motion for sanctions on March 19, 2019.
10                                        II.    DISCUSSION
11         Defendant Ace Parking Management, Inc. moves for sanctions under Federal Rule
12   of Civil Procedure 11 against Plaintiff Park Assist, LLC. Notably, Defendant San Diego
13   County Regional Airport Authority does not join Ace Parking's motion.
14         Rule 11 imposes upon attorneys a duty to certify by signature that they have read
15   any pleadings or motions they file with the court and that such pleadings and motions are
16   well-grounded in fact, have a colorable basis in law, and are not filed for an improper
17   purpose. See Fed. R. Civ. P. ll(b). "One of the fundamental purposes of Rule 11 is to
18   reduce/frivolous claims, defenses or motions and to deter costly meritless maneuvers
19   thereby avoiding delay and unnecessary expense in litigation." Christian v. Mattel, Inc.,
20   286 F.3d 1118, 1127 (9th Cir. 2002) (internal quotation marks and citations omitted). The
21   Ninth Circuit has made clear that "Rule 11 is an extraordinary remedy, one to be exercised
22   with extreme caution." Operating Engineers Pension Trust v. A-C Co., 859 F.2d 1336,
23   1345 (9th Cir. 1985). Thus, sanctions under Rule 11 are "reserve[d] for the rare and
24   exceptional case where the action is clearly frivolous, legally unreasonable or without legal
25   foundation, or brought for an improper purpose." Id. at 1344.
26         In support of its Rule 11 motion, Ace Parking challenges Park Assist' s filing of its
27   Complaint. For that reason, the applicable Rule 11 test requires Ace Parking to establish
28   both that (1) "the complaint is legally or factually baseless from an objective perspective,"
                                                   2
                                                                              3: l 8-cv-02068-BEN-MDD
     1 and (2) the attorney failed to conduct "a reasonable and competent inquiry before signing
 2      and filing it." Christian v. Mattel, Inc., 286 F.3d 1118, 1127 (9th Cir. 2002) (internal
 3      quotation marks omitted). For the following reasons, the Court finds that Ace Parking does
 4      not carry its burden, and Rule 11 sanctions are not warranted.
 5            A. Adequate Legal Basis
 6            As to the first requirement, "to be objectively baseless, the patentee's assertions-
 7      whether manifested in its infringement allegations or its claim construction positions-
 8      must be such that no reasonable litigant could reasonably expect success on the merits."
 9      Taurus IP, LLC v. DaimlerChrysler Corp., 726 F.3d 1306, 1327 (Fed. Cir. 2013). Ace
10      Parking argues that Park Assist's claims for patent infringement are objectively baseless
11      because they rest on three false premises, each of which go directly to the merits of Park
12      Assist's infringement claim. First, Ace Parking contends the Airport's Parking System
13      does not use human review and override of automatic determinations by the system.
14      Second, Ace Parking contends the Airport Parking System allocates areas for permit
15     parking and punishes unauthorized parkers. Finally, Ace Parking argues that the patent is
16      clearly invalid. Park Assistopposes each of Ace Parking's challenges.
 '


17            The Court has reviewed the parties' extensive arguments going to the merits of Park
18     Assist' s infringement action. However, given that formal discovery has not yet taken place
19     and no claim construction has been conducted, the Court finds the instant Rule 11 motion
20     is premature. See, e.g., Golden State Natural Prods., Inc. v. TSI Health Sciences, Inc.,
21     2014 WL 12514791, at *4 (S.D. Cal. Feb. 25, 2014) (denying Rule 11 sanctions motion as
22     premature due to no discovery or claims construction having taken place); Eon-Net L.P. v.
23     Flagstar Bancorp, 249 Fed. Appx. 189, 195-98 (Fed. Cir. 2007) (reversing district court's
24     grant of Rule 11 sanctions as premature); Viper Networks, Inc. v. Rates Technology, Inc.,
25     2990 WL 461167, at *5 (S.D. Cal. Nov. 23, 2990) (denying Rule 11 sanctions motion as
26     "premature and unwarranted given the state of the record"). Moreover, as to Ace Parking's
27     third argument, the Federal Circuit has explained that within the context of a Rule 11
28     motion, a patentee may "reasonably believe[] its patent to be valid in light of the statutory
                                                     3
                                                                               3: l 8-cv-02068-BEN-MDD
 1 presumption of validity." Q-Pharma, Inc. v. Andrew Jergens Co., 360 F.3d 1295, 1303
 2   (Fed. Cir. 2004). Other courts have denied Rule 11 motions on the same ground. See id.
 3   (denying Rule 11 motion in part because "Q-Pharma reasonably believed its patent to be
 4   valid in light of the statutory presumption of validity"); see also, e.g., Brady Constr.
 5 Innovations v. Cal. Expanded Metal Co., 2007 WL 9705998, at *2 (C.D. Cal. Sept. 25,
 6   2007) (denying Rule 11 motion in part due to plaintiffs reliance on the "presumptive
 7   validity of issued patents").
 8         B. Reasonable Inquiry
 9         The premature nature of Ace Parking's motion is a sufficient basis for denying it.
10   Nonetheless, even if Ace Parking were to show that Park Assist' s infringement claims were
11   "objectively baseless," it still cannot prevail on its Rule 11 motion: Ace Parking fails to
12   show that Park Assist did not conduct a reasonable pre-filing inquiry. "The reasonable
13   inquiry test is meant to assist courts in discovering whether an attorney, after conducting
14   an objectively reasonable inquiry into the facts and law, would have found the complaint
15   to be well-founded." Holgate v. Baldwin, 425 F.3d 671, 677 (9th Cir. 2005). The Federal
16   Circuit has explained that within the context of a: patent infringement claim, "the key factor
17   in determining whether a patentee performed a reasonable pre-filing inquiry is the presence
18   of an infringement analysis." Q-Pharma, 360 F.3d at 1302. "And an infringement analysis
19   can simply consist of a good faith, informed comparison of the claims of a patent against
20   the accused subject matter." Id.
21         Here, both the original and Amended Complaints evince a thorough pre-filing
22   analysis by Park Assist and its counsel.          Park Assist additionally filed numerous
23   declarations and evidence reflecting its reasonable pre-filing inquiry. For example, Park
24   Assist's counsel, Tod Melgar, filed a declaration detailing Park Assist's pre-filing
25   investigation over several months, which included: (1) reviewing the patent and
26   prosecution history to construe the claims, (2) collecting and reviewing the publicly
27   available evidence related to the Airport Parking System, and (3) preparing a claim
28   element-by-element infringement analysis by comparing the publicly available information
                                                   4
                                                                              3: l 8-cv-02068-BEN-MDD
 1 on the Airport Parking System with the properly construed claim elements to determine if
 2   the Airport Parking System's operation was infringing the claims of the '956 patent. Doc.
 3   46-1at17. Such a "good faith, informed comparison" is enough. Q-Pharma, 360 F.3d at
 4   1302. The Court is not persuaded by Ace Parking's challenge to the contrary. Accordingly,
 5   because Park Assist has demonstrated a reasonable and competent pre-filing investigation,
 6   Ace Parking's Rule 11 motion lacks merit. See, e.g., Q-Pharma, 360 F.3d at 1302-03
 7   (finding patentee's pre-filing investigation reasonable where the patentee "obtained a
 8   sample of the accused product, reviewed [the defendant's] statements made in the
 9   advertising and labeling of the accused product, and most importantly, compared the claims
10   of the patent with the accused product").
11                                      III.     CONCLUSION
12         Ace Parking's Rule 11 motion is premature and lacks merit because Park Assist
13   conducted a reasonable pre-filing inquiry. The motion is DENIED.
14         IT IS SO ORDERED.
15
16         Date: Janu~,2020
17
                                                   Urnted States District Judge
18
19
20
21
22
23
24
25
26
27
28
                                                  5
                                                                            3: 18-cv-02068-BEN-MDD
